Case 1:17-cv-08919-PGG Document 30 Filed 01/22/19 Page 1 of 16
              Case 1:17-cv-08919-PGG Document 30 Filed 01/22/19 Page 2 of 16
1 


     BACKGROUND
     With over 30 years of experience, Mark S. Gottlieb is an
     accomplished forensic accounting and business valuation
     specialist with expertise in record reconstruction and litigation
     support. Mr. Gottlieb is recognized for the meticulous
     preparation and comprehensive research he brings to all of his
     professional engagements. Since forming MSGCPA, Mr.                 MARK S. GOTTLIEB
     Gottlieb has lead a team of highly qualified professionals in
     conducting forensic accounting examinations, independent
     business and professional practice valuations, and a continuum
     of financial and economic analyses. He is frequently appointed
     by the court to provide these services and expert testimony. Mr.
     Gottlieb has also lectured extensively to many government
     agencies and professional organizations on accounting, tax,
     economic development and valuation/appraisal issues.
                                                                             Email: msgcpa@msgcpa.com
     Previously, Mr. Gottlieb was employed by the international
     accounting and consulting firms of PriceWaterhouseCoopers           Areas of Expertise
     (formally Coopers & Lybrand) and Ernst & Young (formally Ernst          Business Valuation
     & Whinney).                                                             Forensic Accounting
                                                                             Litigation Support
     EDUCATION                                                               Expert Witness
         Bachelor of Business Administration in Accounting –
                                                                         Licenses, Accreditations and
          Adelphi University (May 1983)
                                                                         Certifications
         Master of Science in Taxation – Long Island University
                                                                              Certified Public Accountant
          (May 1993)                                                           (CPA) in New York and
                                                                               Connecticut
     PROFESSIONAL MEMBERSHIPS                                                 Accredited in Business Valuation
         State of New York Grievance Committee for the Tenth                  (ABV)
          Judicial District – Committee Member (2015 to Present)              Certified in Financial Forensics
         Brandeis Association Scholarship Fund – Treasurer (2015              (CFF)
                                                                              Certified Valuation Analyst (CVA)
          to Present)
                                                                              Certified Business Appraiser
         New York State Society of Certified Public Accountants –
                                                                               (CBA)
          Business Valuation Committee Member (2013 to Present)
         New York State Society of Certified Public Accountants –
          Litigation Support Committee Member (2013 to Present)
         Institute of Business Appraisals – Education Board (2011 to
          2012)
         New York State Society of Certified Public Accountants –
          Mediation and Arbitration - Committee Member (2002)
         Five Towns Community Chest – Treasurer (2001)                     MARK S. GOTTLIEB, CPA, PC
         Bar Association of Nassau County – We Care Fund (2000                www.msgcpa.com
          to 2010)                                                             Tel: 646-661-3800
         Great Neck Chamber of Commerce (2000 to 2002)                        Fax: 646-661-3801
         Great Neck Lawyers Association (1999 to 2002)
         Case 1:17-cv-08919-PGG Document 30 Filed 01/22/19 Page 3 of 16
                                                                                      MARK S. GOTTLIEB
                                                                              CPA/ABV/CFF, CVA, CBA, MST
                                                                                           PAGE 2 OF 14

FACULTY POSITIONS
    New York Law School, Adjunct Professor (Fall 2003 to Fall 2006)
    European School of Economics, Adjunct Professor (Fall 2006)
    Pace University, Adjunct Professor (Summer 1997)

PROFESSIONAL ORGANIZATIONS
    American Institute of Certified Public Accountants
    New York State Society of Certified Public Accountants
    National Association of Certified Valuation Analysts
    Institute of Business Appraisers

SPEAKING ENGAGEMENTS (Condensed Summary)
2016
June, 2016             Business Valuation: Litigation, Arbitration and Mediation Strategies for Getting
                       the Right Price
                       New York County Lawyers’ Association, New York, New York

June, 2016             Finding the Money – What Divorce Attorneys Should Know
                       Rockland County Bar Association, New City, New York

May, 2016              Advanced Risk Issues in Business Valuations
                       New York State Society of CPAs, New York, New York

April, 2016            Advanced Risk Issues in Business Valuations
                       American Society of Appraisers – Philadelphia Chapter, Plymouth Meeting,
                       Pennsylvania
2015
November, 2015         Advanced Risk Issues in Business Valuations
                       Business Valuation Resources, Webinar

October, 2015          Finding Hidden Treasures in Tax Returns
                       Certified Divorce Financial Analyst Annual Conference, New York, New York

March, 2015            Finding Hidden Treasures in Tax Returns
                       Rockland County Bar Association, New City, New York

2014
October, 2014          Forensic Accounting & Income Tax Issues Related To Divorce
                       New York Society of Independent Accountants, Elmsford, New York

June, 2014             Forensic Accounting in A Litigation Environment
                       Brooklyn Bar Association, Brooklyn, New York
         Case 1:17-cv-08919-PGG Document 30 Filed 01/22/19 Page 4 of 16
                                                                                 MARK S. GOTTLIEB
                                                                         CPA/ABV/CFF, CVA, CBA, MST
                                                                                      PAGE 3 OF 14

April, 2014        Introduction to Business Valuation
                   University at Albany, Albany, New York

February, 2014     Fundamentals of Business Valuation
                   Rockland County Bar Association, New City, New York

January, 2014      Lifestyle Analysis in Matrimonial Actions
                   New York City Bar Association, New York, New York

2013
September, 2013    Lifestyle Analysis in Matrimonial Actions
                   Rockland County Bar Association, Rockland, New York

2012
June, 2012         Financial Boot Camp for Matrimonial Attorneys
                   Melville Marriott Long Island, Melville, New York

March, 2012        Divorce Attorney’s Guide to Reading Financial Statements
                   Mark S. Gottlieb, CPA, PC Great Neck, New York

January, 2012      Hot Issues in Valuing Businesses for A Divorce
                   Collaborative Divorce Attorneys of Fairfield County, Stamford, Connecticut

2010
October, 2010      Lifestyle Analysis in Matrimonial Actions
                   Fairfield County Bar Association, Stamford, Connecticut

September, 2010    Lifestyle Analysis in Matrimonial Actions
                   Brooklyn Bar Association, Brooklyn, New York

2007
July, 2007         Valuing Closely Held Businesses
                   National Business Institute, State Bank of Long Island, Melville, New York

June, 2007         The Forensic Accountant's Role In Divorce Engagements
                   Pace University Law School, White Plains, New York

2006
December, 2006     Valuing a Law Practice
                   Nassau County Bar Association, Mineola, New York
        Case 1:17-cv-08919-PGG Document 30 Filed 01/22/19 Page 5 of 16
                                                                               MARK S. GOTTLIEB
                                                                       CPA/ABV/CFF, CVA, CBA, MST
                                                                                    PAGE 4 OF 14

2005
October, 2005     Forensic Accounting for Business Appraisers
                  International Business Brokers Association Incorporated, Las Vegas, Nevada

2003
December, 2003    Forensic Accounting Opportunities for CPAs
                  Tax & Accounting Institute, Brookville, New York

October, 2003     Forensic Accounting: An Overview for the Practicing Attorney
                  Nassau County Bar Association, Mineola, New York

October, 2003     Forensic Accounting: An Overview for the Practicing Attorney
                  Suffolk County Bar Association, Hauppauge, New York

September, 2003   Forensic Accounting: An Overview for the Practicing Attorney
                  Brooklyn County Bar Association, Brooklyn, New York

September, 2003   Forensic Accounting: An Overview for the Practicing Attorney
                  Queens County Bar Association, Jamaica, New York

2002
September, 2002   Appraising Law Firms
                  New York State Society of CPAs, New York, New York

May, 2002         Appraising Law Firms
                  Nassau County Bar Association, Mineola, New York

2001
December, 2001    Business Valuations for Estate & Gift Tax
                  Tax & Accounting Institute, Brookville, New York

1990 – 2001       Small Business Tax Workshop
                  Internal Revenue Service

1990- 2001        Tax Workshop
                  New York State Department of Taxation and Finance, Albany, New York

1990 – 2001       Self-Employment Program Training
                  New York State Department of Labor, Albany, New York
         Case 1:17-cv-08919-PGG Document 30 Filed 01/22/19 Page 6 of 16
                                                                              MARK S. GOTTLIEB
                                                                      CPA/ABV/CFF, CVA, CBA, MST
                                                                                   PAGE 5 OF 14

1999
November, 1999     Valuing Professional Practices and Licenses
                   Richmond County Bar Association, Staten Island, New York

October, 1999      Entrepreneurial Assistance Program
                   Brooklyn Economic Development Corporation, New York, New York

September, 1999    Methods of Valuing a Business
                   Business Outreach Center, Corona, New York

March, 1999        Business Valuations for Estate & Gift Tax
                   Nassau County Bar Association, Mineola, New York

March, 1999        Getting Down For Business Forum
                   New York City Department of Business Services, New York, New York

February, 1999     Advanced Issues of Managed Care & What It Means to Physicians Practicing in
                   New York
                   SouthShore PPO Incorporated, Woodmere, New York

February, 1999     All about Appraisals: An Aid for Litigators
                   Suffolk County Bar Association, Hauppauge, New York

BLOG PUBLICATIONS (available at www.msgcpa.com)
2016
June, 2016         Discretionary Expenses in Business Valuations

April, 2016        Dealing with Fraud: A Simple Four Step System

April, 2016        A Business Valuation Analysis Can Help Increase the Value of Your Business

February, 2016     Valuing Covenants Not to Compete

2015
April, 2015        Types of Fraud in Business

February, 2015     Estate Tax Strategies for Second Marriages

February, 2015     5 Services Forensic Accountants Provide During a Matrimonial Dispute That May
                   Surprise You

February, 2015     Hidden Taxes in Divorce
        Case 1:17-cv-08919-PGG Document 30 Filed 01/22/19 Page 7 of 16
                                                                               MARK S. GOTTLIEB
                                                                       CPA/ABV/CFF, CVA, CBA, MST
                                                                                    PAGE 6 OF 14

January, 2015     Why You Should Farm Out Business Valuation to Specialty Firms

2014
November, 2014    Cross-Examining a Financial Expert – Part 1

October, 2014     Understanding Risk in Business Valuation

October, 2014     Transfer Pricing and Related Valuation Issues

October, 2014     Top 10 Thing Attorneys Need at the Start of Matrimonial Action

October, 2014     Lifestyle Analysis

October, 2014     Goodwill Impairment Testing

October, 2014     Hidden Treasures in Tax Returns

October, 2014     A Guide of Fairness Opinions

October, 2014     Identifying Business Perks

October, 2014     Imputed Income: Definition, Calculation, and Evidence

October, 2014     The Fraud Triangle

October, 2014     Calculating Economic Damages

September, 2014   Cash Businesses and Divorce

September, 2014   Normalizing Owners’ Compensation in Business Valuation

March, 2014       Using Business Valuation Experts to Your Best Advantage in Divorce

March, 2014       A Panel Discussion on Proposed Maintenance Guidelines.

February, 2014    Uncovering & Understanding Hidden Fees in a 401(k) Plan with Miriam Schindel,
                  Esq.

February, 2014    An Attorney’s Guide to Same-Sex Marriage Tax Issues.”

2013
February, 2013    An Attorney’s Guide to Understanding Business Valuation Standards
         Case 1:17-cv-08919-PGG Document 30 Filed 01/22/19 Page 8 of 16
                                                                                  MARK S. GOTTLIEB
                                                                          CPA/ABV/CFF, CVA, CBA, MST
                                                                                       PAGE 7 OF 14

March, 2013        Using Business Valuation Experts to Your Best Advantage in Divorce

2011
September, 2011    An Attorney’s Guide to the Recent IRS Changes Regarding Innocent Spouse
                   Relief

March, 2011        Valuing Small Businesses

February, 2011     The Joint Appraiser's Role in a Divorce Action

February, 2011     Valuation Issues in the Bankruptcy Process

January, 2011      8 Minefields Attorneys Should Avoid Before Presenting Your Valuation Report to
                   the Court

January, 2011      Fraud in the Workplace

2010
December, 2010     Cliff Lee's Earnings Capacity Is At Its Peak. Would He Be Able to Keep It All If He
                   Divorced In New York?

November, 2010     An Attorney’s Guide To Divorce-Related Tax Issues

October, 2010      New York State's New Legislation Impacts the Financial Concerns of Family Law

September, 2010    Determining Lost Profit v. Lost Business from the Financial Expert's Perspective

August, 2010       Hiring a Forensic Expert Early in a Lost Profits Case Yields High Dividends

July, 2010         Finding Hidden Treasures in Tax Returns

July, 2010         The Honorable Sondra Miller's Take on No-Fault Divorce

June, 2010         New York State Senate's Democratic Majority Passes Legislative Package to
                   Approve No-Fault Divorce

June, 2010         Panel of Experts Discuss New York State’s Current Legislation to Develop
                   Maintenance/Alimony Guidelines

April, 2010        Major Changes in New Jersey’s Palimony Law

April, 2010        Madoff Scam Hits Divorce Court
         Case 1:17-cv-08919-PGG Document 30 Filed 01/22/19 Page 9 of 16
                                                                                   MARK S. GOTTLIEB
                                                                           CPA/ABV/CFF, CVA, CBA, MST
                                                                                        PAGE 8 OF 14

April, 2010           Proposed Changes to Federal Rule of Civil Procedure 26

April, 2010           Merger and Acquisition Disputes in Challenging Economic Times

March, 2010           Parenting Plans Considerations When Divorcing

March, 2010           Defining Fair Value in Shareholder Disputes

INDUSTRY STUDIES (available at www.msgcpa.com)
Accounting                         Electrical Contracting               Metal Services

Anesthesiology                     Executive Recruiting                 Physician

Audio & Video                      Grocery Stores                       Refrigerated Warehousing
Postproduction
                                   Healthcare Administration            Security
Check Cashing
                                   Home Health Care                     Specialty Food
Commercial Construction
                                   Jewelry – Retail                     Steel
Day Camp
                                   Landscape Counseling                 Ticket Brokerage
Drug Stores
                                   Laundromat                           Youth Athletics
Drug Testing
                                   Medical & Diagnostic
eBay                               Laboratories


WHITEPAPER PUBLICATIONS (available at www.msgcpa.com)
Business Valuation
November, 2014        8 Minefields to Avoid before Presenting Your Valuation Report to the Court Cross
                      Examining a Financial Expert

November, 2014        Valuation Issues in the Bankruptcy Process

October, 2014         Identifying Business Perks

October, 2014         An Attorney’s Guide to Understanding Business Valuation Standards

September, 2014       Normalizing Owners’ Compensation in Business Valuation
        Case 1:17-cv-08919-PGG Document 30 Filed 01/22/19 Page 10 of 16
                                                                                    MARK S. GOTTLIEB
                                                                            CPA/ABV/CFF, CVA, CBA, MST
                                                                                         PAGE 9 OF 14

September, 2014       Why You Should Farm Out Business Valuation to Specialty Firms

February, 2014        Understanding Risk in Business Valuation

December, 2013        Valuing Small Businesses

August, 2008          Understanding Risk in Business Valuation Study

Economic Damages
November, 2014        Hiring a Forensic Expert Early in a Lost Profits Case Yields High Dividends

October, 2014         Calculating Economic Damages

Financial Advisory
October, 2014         Transfer Pricing and Related Valuation Issues

October, 2014         Goodwill Impairment Testing

February, 2014        A Guide to Fairness Opinions

December, 2013        Merger and Acquisition Disputes in Challenging Economic Times

November, 2011        An Attorney’s Guide to Fairness Opinion

September, 2011       IRS Job Aid Resource Guide

June, 2011            Uncovering & Understanding Hidden Fees in a 401(K) Plan with Miriam Schindel,
                      Esq.

Forensic Accounting
October, 2014       Fraud in the Workplace

June, 2014            Determining Lost Profit v. Lost Business from the Financial Expert’s Perspective

Matrimonial & Divorce
December, 2014        Estate Tax Strategies for Second Marriages

December, 2014        Hidden Taxes in Divorce

November, 2014        5 Litigation Services Forensic Accountants Provide During a Matrimonial Dispute
                      That May Surprise You
        Case 1:17-cv-08919-PGG Document 30 Filed 01/22/19 Page 11 of 16
                                                                                 MARK S. GOTTLIEB
                                                                         CPA/ABV/CFF, CVA, CBA, MST
                                                                                     PAGE 10 OF 14

October, 2014      A Practical Resource for all Matrimonial Attorneys – In 3 Parts

October, 2014      Top 10 Things Attorneys Need at the Start of Matrimonial Action

September, 2014    Cash Businesses and Divorce

February, 2014     Using Business Valuation Experts to Your Best Advantage in Divorce

February, 2014     An Attorney’s Guide to Divorce-Related Tax Issues

February, 2014     The Joint Appraiser’s Role in a Divorce Action

December, 2013     Enhanced Earnings Capacity

December, 2013     An Attorney’s Guide to Same-Sex Marriage Tax Issues

December, 2013     An Attorney’s Guide to the Recent IRS Changes Regarding Innocent Spouse
                   Relief

June, 2012         An Attorney’s Guide to Enhanced Earnings Capacity Part 1

February, 2012     Joint Appraisers Role in a Divorce Action

January, 2012      Same-Sex Marriage Tax Consequences

November, 2011     Innocent Spouse Relief

September, 2011    Matrimonial Resource Guide

July, 2011         Attorney’s Guide to Divorce Related Tax Issues

December, 2010     Cliff Lee’s Earnings Capacity Is At Its Peak. Would He Be Able to Keep It All If
                   He Divorced in New York?

October, 2010      New York State Senate’s Democratic Majority Passes Legislative Package to
                   Approve No-Fault Divorce

July, 2010         The Honorable Sondra Miller’s Take on No-Fault Divorce

April, 2010        Major Changes in New Jersey’s Palimony Law

March, 2010        Parenting Plans Considerations When Divorcing
        Case 1:17-cv-08919-PGG Document 30 Filed 01/22/19 Page 12 of 16
                                                                                  MARK S. GOTTLIEB
                                                                          CPA/ABV/CFF, CVA, CBA, MST
                                                                                      PAGE 11 OF 14

January, 2010         Madoff Scam Hits the Divorce Court

December, 2008        Sample Lifestyle Analysis Report

January, 2008         Finding Hidden Treasures in Tax Returns

Shareholder Disputes
October, 2014        The Fraud Triangle

October, 2014         Imputed Income: Definition, Calculation, and Evidence

September, 2014       Farming Out Business Valuation to Specialty Firms

January, 2010         Defining Fair Value in Shareholder Disputes

PODCASTS (available at www.msgcpa.com)
Business Valuation
June 1, 2011          Understanding Risk in Business Valuation

Financial Advisory
December 3, 2010      An Attorney’s Guide to Cross Examining Financial Expert Witnesses with Mark
                      H. Sobel, Esq.

June 29, 2010         Uncovering & Understanding Hidden Fees in a 401(K) Plan with Miriam Schindel,
                      Esq.

April 22, 2010        Whistleblower Claims with Ellen August, Esq.

Divorce & Matrimony
June 1, 2011        Finding Hidden Treasures in Tax Returns - Related to the Divorce Process

May 12, 2011          Divorce Mediation with Alan S. Rubenstein, Esq.

October 19, 2010      2010 Changes to New York Divorce Laws with Henry Berman, Esq.

June 29, 2010         NYS Senate Approves Legislation to Permit No-Fault Divorce with the
                      Honorable Sondra Miller

May 12, 2010          New Palimony Law in New Jersey with Stephanie Hagan, Esq.

March 23, 2010        Divorce During an Economic Downturn with Sherri Donovan, Esq.
        Case 1:17-cv-08919-PGG Document 30 Filed 01/22/19 Page 13 of 16
                                                                                       MARK S. GOTTLIEB
                                                                               CPA/ABV/CFF, CVA, CBA, MST
                                                                                           PAGE 12 OF 14

March 19, 2010        Initial Documents for a Divorce with Eric Broder, Esq.

March 6, 2010         The Madoff Mess Hits Divorce Court with Eric Solotoff, Esq.

March 6, 2010         Parenting Plans with Leonard G. Florescue, Esq

January 25, 2010      Prenuptial Agreements-Financial Considerations for Attorneys

Shareholder Disputes
March 23, 2010       NJ Bar Looks to Modify LLC Act With Daniel Gielchinsky, Esq.

March 6, 2010         Fair Value with Peter Mahler, Esq.

Economic Damages
April 9, 2010         Determining Economic Damages

PUBLICATION CONTRIBUTIONS
January 4, 2012       IRS Eases Restrictions on ‘Innocent Spouse’ Tax Cases by Tim Grant
                      Pittsburgh Post-Gazette

August 30, 2007       Jewelers Post Same-Store Sales, Earnings by David Koenig
                      Associated Press

August 30, 2007       Tiffany, Zale Report Profits, Earnings by David Koenig
                      Associated Press

July 13, 2007         Accountants: Always Check the Claims by Carrie Mason-Draffen
                      Newsday

January 21, 2007      Accountants in Demand, Companies are Hungry for Qualified Candidates as
                      Government Rules Keep Numbers-Crunchers Busy by Carrie Mason-Draffen
                      Newsday, pp. F6

July 27, 2003         Tracking Down Wrong Numbers - Forensic Accountants Are Increasingly On the
                      Case Uncovering Corporate Misdeeds by Carrie Mason-Draffen
                      Newsday, pp. F4

June 12, 2000         Accounting for Tastes: Firms Vary the Mix by Laurie Joan Aron
                      Crain’s New York Business, pp. 26

September 28, 1998    Accountant’s New Practices Put Price on Businesses by Susan Kleinman
                      Crain’s New York Business, pp. 14
        Case 1:17-cv-08919-PGG Document 30 Filed 01/22/19 Page 14 of 16
                                                                                   MARK S. GOTTLIEB
                                                                           CPA/ABV/CFF, CVA, CBA, MST
                                                                                       PAGE 13 OF 14

September 1, 1997   Network Strives to Rebuild Industrial Base by Michael Hirsch
                    Crain’s New York Business, pp. 16

March 10, 1997      No ifs, ands or UBTs in City? Mayor Wants to Curb Tax by Cara S. Trager
                    Crain’s New York Business

December 9, 1996    Simple Plan May Lead to Easy St. by Lisa Goff
                    Crain’s New York Business

October 7, 1996     Citi Banks on PC Product to Lure Small Businesses by Frederick Gabriel
                    Crain’s New York Business

September, 1996     By Setting up Spending Plan, Owners Can Cash in on Success by Lisa Goff
                    Crain’s New York Business

July 29, 1996       Chase Slashes Banking Fees for Small Business by Frederick Gabriel
                    Crain’s New York Business

June 10, 1996       Banks See Fall Off in Small Firm Loans by Frederick Gabriel
                    Crain’s New York Business

February, 1996      What’s the IRS Holdup? by Patricia M. Carey
                    Home Office Computing, pp. 38

February, 1996      Don’t Rush To Spend Windfall by Lisa Goff
                    Crain’s New York Business

October 2, 1995     BONY Breaks Big Push to Lure Small Business by Frederick Gabriel
                    Crain’s New York Business

July 24, 1995       IDing Contractors and IRS Obsession by Patricia M. Carey
                    Crain’s New York Business

July 24, 1995       Outfits Ride Coattails of Acquisition Fever by O.P. Malik
                    Crain’s New York Business

March, 1995         When Firms Sit on Tax They Cross a Fine Line by Matthew Flamm
                    Crain’s Small Business, pp. 4, 16

April 3, 1992       Starting Your Own Business by Caryn Eve Murray
                    Newsday, pp. 29
       Case 1:17-cv-08919-PGG Document 30 Filed 01/22/19 Page 15 of 16
                                                                                     MARK S. GOTTLIEB
                                                                             CPA/ABV/CFF, CVA, CBA, MST
                                                                                         PAGE 14 OF 14

MEDIA APPEARANCES
March, 1997     The Morning Show
                Mr. Gottlieb was interviewed to discuss Mayor Rudy Giuliani’s proposal to curb
                the New York City Unincorporated Business Tax.

June, 1995             Bloomberg Morning News, June 1995
                       Mr. Gottlieb was interviewed to discuss whether a balanced budget or tax cut
                       would best stimulate the economy.




                                            NEW YORK, NY
                          1430 BROADWAY, SUITE 902, NEW YORK, NY 10018
                          TEL: 646-661-3800 / 516-829-4936 / FAX: 646-661-3801


        White Plains, NY                    Stamford, CT                        Roseland, NJ
          50 Main Street                 One Stamford Plaza               101 Eisenhower Parkway
            Suite 1000             263 Tresser Boulevard, 9th Floor                Suite 300
      White Plains, NY 10606             Stamford, CT 06901                 Roseland, NJ 07068
        Tel: 914-294-4300                 Tel: 203-357-1500                   Tel: 973-226-4500
       Fax: 914-294-5302                  Fax: 203-357-1505                  Fax: 973-226-4508
       Case 1:17-cv-08919-PGG Document 30 Filed 01/22/19 Page 16 of 16



                               SECTION III: FEE and BILLING

         Hourly Billing Rates: Our fees are based on the amount of time we spend working on
the engagement. Hourly rates charged by other associates and professionals in our firm are as
follows:

            Mark S. Gottlieb                                              $425.00
            Para-professional                                              $75.00
            Accountant/Valuation Analyst                        $95.00 to $325.00

       Testimony: Fees: Fees to testify and or appear in court will be based upon a flat fee of
$2,500 per half day, payable in advance.
